DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “light shadow effect” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funabashi JP 2014182160A.


    PNG
    media_image1.png
    673
    762
    media_image1.png
    Greyscale
 

Regarding claim 1, Funabashi JP 2014182160 discloses an optical element (10 in annotated Fig. 13) for decoration, wherein the optical element (11F) comprises: 
plural texture patterns (Ls1-Ls4 in annotated Fig. 13), at least one type of texture patterns of plural texture patterns (Ls1) having concave structures or convex structures (as depicted in Fig. 13) and producing a light shadow (see Fig. 18a); 
the at least one type of texture patterns (Ls1) containing at least one type of sub-texture pattern units (10a/10b in annotated Fig. 13; 10a and 10b are adjacent cosine curves and adjacent sub-texture pattern units), 
wherein the at least one type of texture patterns (Ls1) are of curved shapes and disposed at intervals (as depicted in Fig. 13); 
wherein the sub-texture pattern unit (10a/10b) is a curved cylindrical lens (10a/10b as depicted in annotated Fig. 13) having a fixed shape, the curved cylindrical lens is of a sinusoidal curve, or an irregular curve in its length direction (y direction, as depicted in annotated Fig. 13), and the curved cylindrical lens (10a/10b) comprises a front end point (110af/110bf in annotated Fig. 13; 110af is a front end point of cosine curve 10a and 110bf is a front end of cosine curve 10b) and a rear end point (110ar/110br in annotated Fig. 13; 110ar is a rear end point of cosine curve 10a and 110br is a rear end point of cosine curve 10b) at both ends of a curve (cosine curve of 10a or 10b in annotated Fig. 13), 
a rear end (110br) of a curved cylindrical lens (10b) of two curved cylindrical lenses (10a and 10b) of neighboring two sub-texture pattern units (10a/10b) being smoothly connected to a front end (110af) of the other curved cylindrical lens (10a), said being smoothly connected refers to that curvatures of the two sub- texture pattern units (10a/10b) at an intersection are identical (as depicted in annotated Fig. 13).

Regarding claim 2, Funabashi discloses the optical element for decoration according to claim 1, wherein the optical element comprises one type of texture patterns (Ls1- as depicted in annotated Fig. 13), each of the texture patterns (Ls1-Ls4) comprising two or more consecutively disposed sub-texture pattern units (10a/10b) of one type of sub-texture pattern units (one of 10a or 10b).

Regarding claim 3, Funabashi discloses the optical element for decoration according to claim 1, wherein the optical element (11F) comprises two or more types of texture patterns (Ls1-Ls4 as depicted in annotated Fig. 13; as it is not specified if the types are different nor how and if they differ, the two or more types of patterns are the one formed in each of Ls1-Ls4), each type of the texture patterns comprising one or more types of sub-texture pattern units (10a/10b in annotated Fig. 13), and each of the texture patterns comprising one or more sub-texture pattern units (10a/10b as depicted in annotated Fig. 13).

Regarding claim 4, Funabashi discloses for decoration the optical element according to claim 1, wherein each type of the texture patterns (Ls1-Ls4) comprises two or more types of sub-texture pattern units (10a/10b in annotated Fig. 13; it is not specified if the types are different or the same, nor how and if they differ), the two or more types of sub-texture pattern units (10a/10b) being alternately or regularly connected and disposed in a texture pattern (one of Ls1-Ls4 as depicted in Fig. 13).

Regarding claim 5, Funabashi discloses the optical element for decoration according to claim 1, wherein the optical element comprises two or more types of texture patterns (patterns Ls1-Ls4; it is not specified if the types are different or the same, nor how and if they differ) disposed in a column (column in x direction in annotated Fig. 13), in the same column, the two or more types of texture patterns (patterns Ls1-Ls4) being alternately, regularly or randomly disposed (as depicted in annotated Fig. 13).

Regarding claim 6, Funabashi discloses the optical element for decoration according to claim 1, wherein the optical element comprises two or more types of texture patterns (patterns Ls1-Ls4; it is not specified if the types are different or the same, nor how and if they differ), the two or more types of texture patterns having at least one identical sub-texture pattern unit (10a/10b as depicted in annotated Fig. 13).

Regarding claim 7, Funabashi discloses the optical element for decoration according to claim 1, wherein one of the texture patterns (patterns Ls1-Ls4) has two or more identical sub-texture pattern units (10a/10b in annotated Fig. 13), the two or more identical sub-texture pattern units (10a/10b) being disposed consecutively (as depicted in annotated Fig. 13).

Regarding claim 19, Funabashi discloses a mobile phone cover plate (cover plate of smartphone shown in  Fig. 18a), wherein the mobile phone cover plate comprises the optical element (the optical element 13F) for decoration as claimed in claim 1.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funabashi as applied to claim 1 above.

Regarding claim 9, Funabashi discloses the optical element for decoration according to claim 1.
Funabashi does not explicitly disclose wherein at least one parameter of amplitudes, curvatures, widths, angles, radians, widths, and lengths, of curves of two different types of sub-texture pattern units are different.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the shape of the texture patterns wherein at least one parameter of amplitudes, curvatures, widths, angles, radians, widths, and lengths, of curves of two different types of sub-texture pattern units are different, in order to reduce 3D moiré, since a change in shape, absent persuasive evidence that the change in shape is significant, is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues:
I) In contrast, as defined in amended claim 1, the “optical element” in the present application
is used for “decoration” which belongs to a technical field of optical decoration.
Thus, the technical fields of D7 and the present application are different.

II) In other words, in D7, the “three-dimensional image display optical element” itself cannot display a stereoscopic effect, as long as it is combined to the “planar image display apparatus.”
On the contrary, the optical element proposed in the present application has plural texture patterns, and at least one type of texture patterns of the plural texture patterns has concave structures or convex structures, thereby achieving a light shadow effect by the texture patterns themselves.

	III) From all the figures in D7, it can be seen that the adjacent cylindrical lenses are connected and has no intervals therebetween.
This is different from the technical solution of the present application.
In the present application, at least one type of texture patterns are disposed at intervals, such as shown in the figures, e.g., Figs 1-6.
In fact, it is impossible for the adjacent cylindrical lens in D7 to be disposed at
intervals. Since the three-dimensional image display optical element containing the cylindrical lens is mounted on the planar image display apparatus, and each cylindrical lens covers a number of sub-pixels. As we know, the sub-pixels therein are arranged regularly and one by one. If there is an interval between the adjacent cylindrical lenses, the display cannot work well.
Therefore, D7 fails to disclose “the at least one type of texture patterns are of curved shapes and disposed at intervals” in amended claim 1 of the present application.

The Examiner respectfully disagrees.
Firstly, it must be stated that the examiner is required to give the claims the broadest reasonable interpretation. Specifically, MPEP 2111 states:
During patent examination, the pending claims must be “given *>their< broadest
reasonable interpretation consistent with the specification.” > In re Hyatt, 211 F.3d
1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).< Applicant always has the
opportunity to amend the claims during prosecution, and broad interpretation by the
examiner reduces the possibility that the claim, once issued, will be interpreted more
broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-
51 (CCPA 1969).
Further, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is
immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
	
This being said, regarding I), the current application and prior art Funabashi are directed to an optical element for mobile phones. 
Also, while they may mention different intended use, both can be used for decoration.

Regarding II) Fig. 18 a of Funabashi shows a mobile phone with the optical element producing a light shadow effect. 
Further, Applicant state that at least one type of texture patterns of the plural texture patterns has concave structures or convex structures, thereby achieving a light shadow effect by the texture patterns themselves. 
Fig. 13 of Funabashi discloses at least one type of texture patterns of a plural texture patterns having concave structures or convex structures. Therefore, the optical element of Funabashi would inherently thereby achieving a light shadow effect by the texture patterns themselves.

Regarding III) The texture patterns Ls1-Ls4 of Funabashi are disposed at intervals, given that the texture patterns Ls1-Ls4  are each individual texture patterns and not one continuous texture patterns. 
The texture patterns Ls1-Ls4 of Funabashi are shown to be disposed at intervals in Fig. 13, similar to Fig. 1-6 of the current application, which applicant pointed to as support for this limitation. 
	

    PNG
    media_image1.png
    673
    762
    media_image1.png
    Greyscale

Therefore, claims 1-7, 9 and 19 stand rejected over Funabashi.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                             

/JAMES WU/Primary Examiner, Art Unit 2841